                               UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION



Lee F. Pool, pro se,                                           Case No. 3:18-cv-1674

                          Plaintiff,

        v.                                                     MEMORANDUM OPINION
                                                                   AND ORDER

Heather Cooper, et al.,


                          Defendants.



                                        I.     INTRODUCTION

        Defendants Heather Cooper, Adam Shilling, and Allysa Damschroder have filed a motion to

dismiss the complaint filed by pro se Plaintiff Lee F. Pool. (Doc. No. 9). Pool filed a response to the

motion. (Doc. No. 10). Defendants filed a reply brief in support of their motion. (Doc. No. 11).

Also, Pool has filed motions for the appointment of counsel. (Doc. No. 6 and 7). Defendants did

not file a response to those motions. For the reasons stated below, Plaintiff’s motions are denied

without prejudice and Defendants’ motion is denied.

                                         II.   BACKGROUND

        Pool is an inmate at the Allen / Oakwood Correctional Institution, in Lima, Ohio (“AOCI”).

He was employed in the food service area at AOCI, which was managed by Aramark Corporation

through a contract with the Ohio Department of Rehabilitation and Correction. He alleges the

Defendants, who were Aramark employees at the time of the events at issue in this litigation,
removed him from his work assignment in retaliation for verbal and written complaints Pool made

and because of Pool’s religion.

        Pool filed suit on July 19, 2018, and completed an application to proceed in forma pauperis

(“IFP”). (Doc. No. 1 and Doc. No. 2). Pool also filed U.S. Marshals Form 285 for service of the

complaint upon each Defendant. (Doc. No. 1-3). Pool’s IFP application was approved on

November 30, 2018. (Doc. No. 3).

        Subsequently, the Clerk of Court for the United States District Court for the Northern

District of Ohio issued a summons for each Defendant to the Marshal’s office. (Doc. No. 4). The

Marshals served the complaint via FedEx on December 14, 2018. (Doc. No. 5).

                                          III.    ANALYSIS

   A. IMPROPER SERVICE

        Defendants claim the complaint should be dismissed because Pool failed to serve them with

the complaint pursuant to Rule 4(e). (Doc. No. 9 at 3-5). Defendants also argue service was

untimely under Rule 4(m). (Doc. No. 9 at 5).

        1. Untimely Service

        Defendants correctly note that Rule 4(m) requires that a defendant be “served within 90 days

after the complaint is filed.” Fed. R. Civ. P. 4(m). Defendants fail to acknowledge, however, that

Rule 4(c) requires a court to order the U.S. Marshals Service to complete service on the plaintiff’s

behalf “if the plaintiff is authorized to proceed in forma pauperis under 28 U.S.C. § 1915.” Fed. R.

Civ. P. 4(c)(3). Defendants also fail to acknowledge that the Local Rules for the Northern District

of Ohio instruct the court to direct the Marshals to serve the summons and complaint after the

court has granted the plaintiff leave to proceed in forma pauperis and after the court “has first

reviewed the complaint to determine whether sua sponte dismissal under section 1915(e)(2) is

appropriate.” Local Rule 4.1(a).


                                                   2
           While Pool filed his complaint on July 19, 2018, his IFP application was not granted until

November 30, 2018. (Doc. No. 3). The service date of December 14, 2018 falls well within the

deadline imposed by Rule 4(m). Pool’s complaint is not subject to dismissal on the basis of untimely

service.

           2. Failure to Perfect Service

           Rule 4(c)(3) and 28 U.S.C. § 1915(c) “stand for the proposition that when a plaintiff is

proceeding in forma pauperis[,] the court is obligated to issue [the] plaintiff’s process to a United

States Marshal who must in turn effectuate service upon the defendants, thereby relieving [the]

plaintiff of the burden to serve process once reasonable steps have been taken to identify for the

court the defendants named in the complaint.” Byrd v. Stone, 94 F.3d 217, 219 (6th Cir. 1996).

Defendants’ citations to opinions from Ohio courts discussing service of process under Ohio law do

not answer the question of whether service was proper under federal law.

           Pool took reasonable steps to “identify for the court the defendants named in the

complaint.” Byrd, 94 F.3d at 219. He provided the first and last names of the three named

Defendants, indicated they each had worked at AOCI, and stated they each were being sued in their

individual capacities. See Abel v. Harp, 122 F. App'x 248, 251 (6th Cir. 2005) (“Abel's complaint

clearly identified the six individual defendants, clearly indicated that they were being sued in their

individual capacities, and identified the location of the FBI office where they were working at all

times relevant to the complaint.”).

           The problem in this case arose when Pool attempted to provide more information. He

indicated the Defendants could be served at an address in Westerville, Ohio, where he believed

Aramark’s Ohio headquarters was located. (Doc. No. 1-3 at 2). While he states this address was on

a work application, (id.), the address does not in fact appear to be associated with an Aramark

corporate office.


                                                      3
        This mistake is not dispositive. Pool does not have the burden of providing “the proper

address of [a] defendant for purposes of service.” (Doc. No. 11 at 2). Instead, Pool’s responsibility

only is to provide enough information to trigger the Marshals’ duty to locate the defendant’s address

with “reasonable effort.” Johnson v. Herren, No. 2:13-CV-583, 2013 WL 6410447, at *2 (S.D. Ohio

Dec. 9, 2013) (citing Owens v. Riley, No. 11-1392, 2012 U.S. App. LEXIS 4560, at *10 (6th Cir. Jan. 6,

2012); Rance v. Rocksolid Granit USA, Inc., 583 F.3d 1284, 1287 (11th Cir. 2009); and Danik v. Hous.

Auth. of Baltimore City, 396 F. App’x 15, 16 (4th Cir. 2010) (per curiam)).

        Defendants fail to explain why Pool should have had reason to know service of his

summons and complaint had not been perfected. Pool submitted the required forms and the

Marshals’ office filed the completed returns of service. (Doc. No. 5).

        As Defendants acknowledge, (Doc. No. 11 at 2 n. 1), if Pool had not provided any address

for use in serving the summons and complaint, I have the authority to order the Marshals to expend

reasonable efforts to locate the Defendants’ addresses, or to order the Defendants’ employer to

provide the Defendants’ last known addresses.

        I see no reason to cause further delay of this case, by granting an extension of the service

deadline and ordering the Marshals to serve the summons and complaint again after obtaining the

Defendants’ last known addresses, based upon Pool’s innocent mistake. See, e.g., Crane v. Battelle, 127

F.R.D. 174, 178 (S.D. Cal. 1989) (citing Hawkins v. Dep’t of Mental Health, 89 F.R.D. 127 (W.D. Mich.

1981), for the proposition that “quashing service of process would result in an unjust delay of the

proceedings when the defendant could not seriously contend that there was prejudice to some

substantial right of defendant.”).

        Therefore, I order the Clerk of Court to prepare a waiver of service for each named

Defendant and to provide those requests for waiver to counsel for Defendants, pursuant to Rule

4(d).


                                                     4
    B. MOTIONS FOR THE APPOINTMENT OF COUNSEL

        Pool has filed two motions seeking the appointment of counsel. (Doc. No. 6 and Doc. No.

7). He asserts generally that he is unable to afford to hire an attorney, has limited access to the law

library at AOCI, and the issues involved in his case are complex.

        There is no statutory right to the appointment of counsel in civil cases, though a court has

the discretion to appoint an attorney to represent an indigent plaintiff pro bono. Glover v. Johnson, 75

F.3d 264 (6th Cir. 1996). Appointment of counsel in a civil case is justified only by exceptional

circumstances. Lavado v. Keohane, 992 F.2d 601, 605-06 (6th Cir. 1993).

        I conclude Pool has not demonstrated exceptional circumstances exist at this stage of the

litigation and deny his motions without prejudice. Pool may renew his request if this case proceeds

beyond initial dispositive motions practice.

                                         IV.     CONCLUSION

        For the reasons stated above, Defendants’ motion to dismiss, (Doc. No. 9), is denied.

Plaintiff’s motions for appointment of counsel, (Doc. No. 6 and Doc. No. 7), are denied without

prejudice. Further, I order the Clerk of Court to prepare a waiver of service for each named

Defendant and to provide those requests for waiver to counsel for Defendants, by mail or other

reliable means, pursuant to Rule 4(d).

        So Ordered.

                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge




                                                    5
